DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 03/15/2021 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 103(a) as being anticipated by  Kaiser et al. US 2015/0244259 in view of Serpa et al. US 2011/0103118. Examiner’s Note: Connections/coupling can be indirect or direction connections. 
	Regarding Claim 1, Kaiser teaches (Figures 1-5 ) A DC coupled electrical converter (Fig. 1) for converting an input voltage (8) applied to first connections (at 1) to an output voltage (at 4), the converter comprising: a boost converter (top 5,30) connected on the input side to the first connections; an inverting buck-boost converter (bottom 5, 40) connected on the input side to the first connections; a first output connection and a second output connection (2) and a circuit (12 of top 5 and 12 of bottom 5 connected with terminal 6) external to the boost converter and the inverting buck-boost converter, the circuit directly connected to an output-side positive pole (4a) of the boost converter and running to a direct connection with an output-side negative pole (4c) of the inverting buck-boost converter; the circuit including two capacitor directly connected in series between the output side positive pole of the boost converter and the output side negative pole of the inverting buck-boost converter, wherein the Boost converter (top 5) includes a first inductance (15) of the boost converter; wherein the inverting buckboost converter (bottom 5) includes a second inductance (15) of the inverting buck boost converter; wherein an output-side negative pole of the boost converter (gnd) and an output-side positive pole of the inverting buck-boost converter are connected to a center connection between the two capacitors (at 6). (For Example: Paragraphs 37-44)

    PNG
    media_image1.png
    260
    525
    media_image1.png
    Greyscale

	Kaiser does not teach wherein the Boost converter includes a first diode arranged between an output of a first inductance of the boost converter and the first output connection; a second diode arranged between the second output connection and an output of a second inductance of the inverting buck-boost converter.
	Serpa teaches (Figure 3) wherein the boost converter (at fig. 3 top boost converter) includes a first diode (D1) arranged between an output of a first inductance (L1) of the boost converter (boost converter) and the first output connection (OT1) and wherein the inverting converter includes a second diode (D2) arranged between the second output connection (OT2) and an output of a second inductance (L2) of the inverting converter. (For Example: Par. 156-171)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kaiser to include wherein the Boost converter includes a first diode arranged between an output of a first inductance of the boost converter and the first output connection; a second diode arranged between the second output connection and an output of a second inductance of the inverting buck-boost converter, as taught by Serpa, to  avoiding any safety or degradation issue caused by leakage current flowing in the system. 
	Regarding Claim 4, Kaiser teaches (Figures 1-5 ) a fifth semiconductor switch between (13) the first inductance (15) and the positive pole of the input voltage (at 1); and a sixth semiconductor switch (14) or a third diode between the first inductance and the negative pole of the input voltage (at 1). (For Example: Paragraphs 37-44)

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. US 2015/0244259 in view of Serpa et al. US 2011/0103118 and further in view of Perol US 6259234.
	Regarding Claim 5, Kaiser teaches (Figures 1-5 ) the converter with a first series circuit (at 5).
	Kaiser does not teach further comprising: a third inductance in the first series circuit connected in series between the first semiconductor switch and the second semiconductor switch; wherein the first inductance and third inductance comprise a joint inductance with a center tap for the second semiconductor switch.
	Perol teaches (Figure 11) a third inductance (Lin) in the first series circuit (Sbat, S11, C2, L10 and diode) connected in series between the first semiconductor switch (Sbat) and the second semiconductor switch (S11); wherein the first inductance (L10) and third inductance comprise a joint inductance with a center tap for the second semiconductor switch (at S11). (For Example: Col. 9 lines 10-35)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kaiser to include a third inductance in the first series circuit connected in series between the first semiconductor switch and the second semiconductor switch; wherein the first inductance and third inductance comprise a joint inductance with a center tap for the second semiconductor switch, as taught by Perol to improve converter efficiency by the control of excess power. 
	Regarding Claim 6, Kaiser teaches (Figures 1-5 ) the converter with a second series circuit (at 5).
	Kaiser does not teach further comprising: a fourth inductance connected in the second series circuit in series between the third semiconductor switch and the fourth semiconductor switch; wherein the second inductance and the fourth inductance comprise a joint inductance with a center tap for the third semiconductor switch.
	Perol teaches (Figure 11) a fourth inductance (L1p) connected in the second series circuit (Cp,D4, SS1 Db and Lo) in series between the third semiconductor switch (S11) and the fourth semiconductor switch; wherein the second inductance and the fourth inductance comprise a joint inductance with a center tap for the third semiconductor switch (at SS1). (For Example: Col. 9 lines 10-35)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kaiser to include a fourth inductance connected in the second series circuit in series between the third semiconductor switch and the fourth semiconductor switch; wherein the second inductance and the fourth inductance comprise a joint inductance with a center tap for the third semiconductor switch, as taught by Perol to improve converter efficiency by the control of excess power. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. US 2015/0244259 in view of Serpa et al. US 2011/0103118 and further in view of  Deboy US 2015/0016159.
	Regarding Claim 7, Kaiser teaches (Figures 1-5 ) the converter with a boost converter and an inverting buck-boost converter (Fig. 1, 20 and 40) each including a plurality of semiconductor switches (13-17). (For Example: Paragraphs 37-44)
	Kaiser does not teach wherein the semiconductor switches of the boost converter and the semiconductor switches of the inverting buck-boost converter are operated with staggered clocking
	Deboy teaches (Figure 16-17) wherein the semiconductor switch of the boost converter and the semiconductor switch of the other converter are operated with staggered clocking (CLK1 and CLK2 are phase shifted, par. 157). (For Example: Par. 156-171)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kaiser to include a wherein the semiconductor switches of the boost converter and the semiconductor switches of the inverting buck-boost converter are operated with staggered clocking, as taught by Deboy, to provide a stable output voltage and improve efficiency. 


Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive
	Applicant argued that “Figure 3 of Serpa below shows, however, that the identified second diode (D2) is not “between the second output connection and an output of [an] inductance of the inverting buck-boost converter” as the output of inductance (L2) is connected to the identified second output connection
(OT2) through a capacitor (C3) and a third inductance (L3)”. However, Serpa Figure 3 (below) show, “between the second output connection (OT2) and an output (node b) of a second inductance (L2) of the inverting converter (bottom converter)”. The applicant also mentioned that the connection  is through two element a capacitor and the inductor. However, the claims recite the location of the diode which is between the output of the inductor (node b) and the second output connection (OT2) there are no direct connections recites for this claim limitations. Therefore, the claim limitations are met by the prior art.

    PNG
    media_image2.png
    317
    698
    media_image2.png
    Greyscale

Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are: Sylla US 2015/0349638 and Qian US 6486642.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838